Citation Nr: 0216530	
Decision Date: 11/18/02    Archive Date: 11/26/02	

DOCKET NO.  96-51 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for bilateral ear pain 

2.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel

INTRODUCTION

The veteran had active military service from September 1974 
to December 1984 and from June 1994 to July 1995.  An 
intervening period of active military service from December 
1984 to June 1994 is reported but has not been officially 
verified.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 1996 rating decision by the Hartford, 
Connecticut, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which granted service connection for 
bilateral hearing loss and assigned a noncompensable initial 
evaluation from August 1, 1995.  The veteran has appealed the 
rating assigned for the disorder.  The veteran testified at a 
Travel Board hearing held at the RO before the undersigned in 
September 1997 in connection with his appeal.  In April 1998, 
the Board remanded the case to the RO for additional 
evidentiary development and readjudication.  The RO 
subsequently continued its prior denial of a compensable 
rating for bilateral hearing loss and returned the case to 
the Board for further review on appeal.  

When the case was previously before the Board in April 1998, 
the appeal included the additional issue of entitlement to 
service connection for bilateral ear pain.  That issue was 
also remanded to the RO for further development.  In January 
2002, while the case was in remand status at the RO, the 
veteran submitted a written withdrawal of his appeal as to 
that issue, stating that a local doctor had found that the 
bilateral ear pain was not related to service.  The issue of 
entitlement to service connection for bilateral ear pain will 
be addressed herein only to the extent necessary to explain 
the basis for the Board's acceptance of the veteran's 
withdrawal of the appeal as to that matter.  


FINDINGS OF FACT

1.  In January 2002 the veteran requested in writing that his 
appeal as to the issue of entitlement to service connection 
for bilateral ear pain be withdrawn.  

2.  Throughout the period since the August 1995 effective 
date of the grant of service connection for bilateral hearing 
loss, the service connection bilateral hearing loss has been 
manifested by Level I hearing impairment in the right ear and 
Level I hearing impairment in the left ear.  


CONCLUSIONS OF LAW

1.  The veteran has withdrawn his appeal with respect to 
entitlement to service connection for bilateral ear pain, and 
the appeal for this issue is dismissed.  38 U.S.C.A. 
§ 7105(b)(2)(d)(5) (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 20.202, 20.204(b)(c) (2001).  

2.  The criteria for an initial compensable rating for 
bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.85, 
4.86, Code 6100 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran underwent a VA general medical examination in 
October 1995 in connection with his claim for service 
connection for hearing loss.  He related that he had had 
bilateral impaired hearing since 1977 and had worn hearing 
aids since October 1994.  He complained that he could not 
hear conversations unless he wore his hearing aids.  On 
audiology examination in November 1995, the pure tone 
thresholds in the right ear were 15, 45, 55, and 30 decibels 
at 1,000, 2,000, 3,000, and 4,000 hertz, respectively, with a 
four-tone average of 36 decibels.  The pure tone thresholds 
in the left ear were 25, 40, 40, and 40 decibels at the same 
frequencies, with a four-tone average of 36 decibels.  The 
speech discrimination score using the Maryland CNC test was 
96 percent in each ear.

At his September 1997 Travel Board hearing, the veteran 
testified that he had to keep his hearing aids turned up all 
the way and that with the power turned up he was able to hear 
conversations, use the phone and watch TV.  He said that he 
had volume control telephones at home and at work.  

VA outpatient treatment records show that in November 1998 
the veteran underwent an audiological evaluation at which he 
reported that his hearing sensitivity had decreased since the 
prior evaluation of 1995.  The pure tone thresholds in the 
right ear were 25, 40, 55 and 35 decibels at 1,000, 2,000, 
3,000, and 4,000 hertz.  The thresholds in the left ear were 
30, 45, 45, and 45 decibels at the same frequencies.  The 
speech discrimination score was 100 percent in the right ear 
and 92 percent in the left ear.  The audiologist 
characterized the veteran's hearing as essentially stable 
since the November 1995 evaluation.  The examiner indicated 
that hearing acuity was within normal limits in the right ear 
through 1,000 hertz, dropped to a mild to moderate 
sensorineural hearing loss through 4,000 hertz, and rose to 
within normal limits thereafter.  In the left ear, hearing 
was within normal limits through 500 hertz with a mild to 
moderate sensorineural hearing loss through 4,000 hertz and 
rising to normal limits thereafter.  Speech discrimination 
remained excellent bilaterally.  The examiner stated that new 
amplification was warranted, and new hearing aids were 
ordered.

The veteran underwent a VA audiology examination in March 
1999.  He was currently using VA-issued hearing aids which he 
reported were beneficial.  The pure tone air conduction 
thresholds in the right ear were 25, 40, 60 and 40 decibels 
at 1,000, 2,000, 3,000 and 4,000 hertz, respectively, with a 
four-tone average of 41 decibels.  The thresholds in the left 
ear were 30, 40, 45, and 45 decibels at the same frequencies, 
with a four-tone average of 40.  The speech recognition 
scores were 96 percent in each ear.  

The veteran underwent further VA audiometric testing in 
February 2002.  He reported a bilateral hearing loss related 
to headset noise and exposure as a sonar technician in the 
Navy.  The pure tone thresholds in the right ear were 30, 45, 
55, and 45 decibels at 1,000, 2,000, 3,000, and 4,000 hertz, 
respectively, with a four-tone average of 44 decibels.  The 
thresholds in the left ear were 30, 40, 45 and 50 decibels at 
the same frequencies, with a four-tone average of 41.  The 
speech recognition scores were 94 percent in the right ear 
and 96 percent in the left ear.  The pertinent diagnosis was 
mild to moderate sensorineural hearing loss bilaterally.  

Preliminary matter -- the VCAA 

During the pendency of this appeal, Congress enacted the 
Veterans Claims Assistance Act of 2000 (the VCAA), which 
redefines VA obligations with respect to notice and duty to 
assist.  Regulations implementing the VCAA have been enacted.  
The VA issued regulations to implement the VCAA in August 
2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, 
therefore, the VCAA and its implementing regulations are 
applicable.  See Holliday v. Principi, 14 Vet. App. 280 
(2000) (the Board must determine whether the various 
provisions of the VCAA apply to a particular claim).  

The VCAA requires that VA notify the claimant and the 
claimant's representative of any information and any medical 
or lay evidence, not previously provided to the Secretary, 
that is necessary to substantiate the claim.  VA must also 
advise a claimant which evidence the claimant must supply and 
which evidence the VA will obtain on his or her behalf.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In the present case, the applicable law and regulations and 
the inadequacy of the evidence of record as a basis for an 
allowance of a compensable initial rating for bilateral 
hearing loss were explained to the veteran in the December 
1996 statement of the case and in two subsequent supplemental 
statements of the case dated in August 1999 and July 2002.  
Efforts have also been made to satisfy further notification 
requirements set forth in the United States Court of Appeals 
for Veterans Claims' (Court) decision in the case of 
Quartuccio v. Principi, 6 Vet. App. 183 (2002), which 
specifies that the veteran must be given notice of the 
evidence and information necessary to substantiate his claim 
and be informed whether he or the VA bears the burden of 
producing or obtaining such evidence.  The record shows that 
in January 2002 the RO mailed the veteran a letter which 
advised that the information needed from him consisted of the 
name of each person, agency or company that had records that 
he believed would be helpful in deciding his claim, as well 
as the address, time frame covered, and the condition 
treated.  Forms authorizing the release of private medical 
records to the VA were furnished with the letter.  The letter 
advised the veteran that the RO would help him obtain 
material such as medical records, employment records, or 
records from Federal agencies provided that the veteran gave 
enough information about the records to enable VA to request 
them.  A later letter dated in June 2002 provided similar 
information.  The information contained in these letters is 
adequate to satisfy the Quartuccio requirements.  

The VCAA also requires VA to make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by the Secretary of Veterans Affairs, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VCAA, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2098 (2000) (codified at 38 U.S.C.A. § 
5103A).  

With respect to the duty to assist, the record reflects that 
the relevant evidence in this case has been developed.  All 
of the veteran's VA outpatient treatment records relating to 
hearing loss have been obtained.  The veteran has undergone 
audiometric testing on four occasions since the filing of his 
original service connection claim.  He has not reported 
treatment from private medical providers.  He has pointed to 
no additional records which would serve to clarify the 
medical issue involved in the appeal, nor has the Board 
identified any from the record.  The Board is unable to 
identify any avenues of further evidentiary development that 
would be potentially fruitful in substantiating the veteran's 
claim.

Accordingly, the Board finds that the notification and duty 
to assist provisions have been satisfied and that no further 
actions pursuant to the VCAA need be undertaken on the 
veteran's behalf.  

Legal criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (rating schedule).  
See 38 C.F.R. Part 4 (2001).  Separate diagnostic codes 
identify the various disabilities.  The percentage ratings 
contained in the rating schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from service-connected diseases and 
injuries in civil occupations.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.1 (2001).  A request for an increased 
rating must be viewed in light of the entire relevant medical 
history.  See 38 C.F.R. 4.1 (2001); Peyton v. Derwinski, 1 
Vet. App. 282, 287 (1991).  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Ratings for defective hearing are established according to 
the degree of hearing impairment at 1,000, 2,000, 3,000 and 
4,000 hertz in combination with the degree of speech 
discrimination ability.  38 C.F.R. § 4.85, Codes 6100 (2001).  
The VA rating schedule sets forth 11 levels of auditory 
acuity, shown in chart form, designated as level I for 
essentially normal hearing through level XI for profound 
deafness.  38 C.F.R. § 4.85, Tables VI and VII (2001).  

Under the rating criteria in effect before June 10, 1999, 
evaluations for bilateral defective hearing were determined 
solely on the basis of organic impairment of hearing acuity 
established by controlled speech discrimination tests and the 
average hearing threshold level determined by pure tone 
audiometry testing.  Ratings were established according to 
the degree of hearing impairment at 1,000, 2,000, 3,000 and 
4,000 hertz in combination with speech discrimination 
ability.  The evaluations derived from the schedule were 
intended to make proper allowance for improvement by hearing 
aids.  Examination to determine the improvement was 
unnecessary.  38 C.F.R. § 4.85, 4.86 and § 4.87, Codes 6100 
through 6111 (as in effect before June 10, 1999).  

Effective June 10, 1999, while the veteran's claim was 
pending, VA amended the provisions of the Rating Schedule 
pertaining to the evaluation of service-connected hearing 
loss and other ear disabilities.  See 64 Fed. Reg. 25,202 
through 25,210 (1999) (codified at 38 C.F.R. §§ 4.85-4.87).  
Examinations are conducted without the use of hearing aids.  
The schedular criteria based on pure tone audiometry and 
speech discrimination for the purpose of determining the 
applicable auditory acuity level are unchanged under the 
revised regulation, but provisions for evaluating exceptional 
patterns of hearing impairment were added.  The revisions to 
38 C.F.R. § 4.86 specify the following:  

(a)  When the pure tone threshold at each 
of the four specified frequencies (1,000, 
2,000, 3,000 and 4,000 hertz) is 
55 decibels or more, the rating 
specialist will determine the Roman 
numeral designation for hearing 
impairment from either Table VI or Table 
VIa, whichever results in the higher 
numeral.  Each ear will be evaluated 
separately.  

(b)  When the pure tone threshold is 
30 decibels or less at 1,000 hertz, and 
70 decibels or more at 2,000 hertz, the 
rating specialist will determine the 
Roman numeral designation for hearing 
impairment from either Table VI or Table 
VIa, whichever results in the higher 
numeral.  That numeral will then be 
elevated to the next higher Roman 
numeral.  Each ear will be evaluated 
separately.  


Service Connection Ear Pain -- Withdrawal of Appeal 

Pursuant to 38 U.S.C.A. § 7105, the Board may dismiss any 
appeal which fails to allege specific error of fact or law in 
the determination being appealed.  A substantive appeal may 
be withdrawn in writing at any time before the Board 
promulgates a decision.  See 38 C.F.R. §§ 20.202, 20.204(b) 
(2001).  Withdrawal may be made by the appellant or by his or 
her authorized representative, except that a representative 
may not withdraw a substantive appeal filed by the appellant 
personally without the express written consent of the 
appellant.  See 38 C.F.R. 
§ 20.204(c) (2001).  

The veteran has withdrawn, in writing, his appeal with 
respect to the issue of entitlement to service connection for 
bilateral ear pain.  Hence, there remain no allegations of 
errors of fact or law for appellate consideration regarding 
this matter.  Accordingly, the appeal as to this issue is 
dismissed.  

Increased Initial Rating for Hearing Loss -- Discussion  

The present appeal arises from the initial rating assigned at 
the time of the granting of service connection for hearing 
loss, as distinguished from an appeal from denial of a claim 
for increase as defined in 38 C.F.R. § 3.160(f) (2001).  
Consequently, in addition to the guidance provided in 
Francisco v. Brown, 7 Vet. App. 55 (1994) (stating that 
although the entire recorded history must be considered, it 
is the present level of disability that is of primary 
concern), separate ratings known as "staged ratings" are 
potentially assignable for different periods of time as 
warranted by all the evidence.  Fenderson v. West, 12 Vet. 
App Vet. App. 119 (1999).  For the reasons explained below, 
the evidence in this case does not show a loss in the 
veteran's documented hearing acuity to support the assignment 
of a compensable staged rating for any period of the 
veteran's appeal.  

The criteria for the assignment of disability ratings for 
hearing loss were amended slightly from June 10, 1999, during 
the period of the present claim.  Where a governing law or 
regulation changes after a claim has been filed or reopened, 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the veteran 
applies.  See Karnas v. Derwinski, 1 Vet. App. 308, 
Dudnick v. Brown, 10 Vet. App. 79 (1997); see also VAOPGCPREC 
3-2000 (Whether more favorable or less favorable, the revised 
criteria may be applied only for the period since their 
effective date).  

In this case, the RO has not informed the veteran of the new 
regulations or made a determination as to which version of 
the rating schedule would be most favorable to his claim.  
However, the Board finds that this omission results in no 
prejudice to the veteran.  The old and the new versions of 
the rating criteria are the same except for the addition of 
provisions that apply only in narrowly defined circumstances 
where specific patterns of pure tone thresholds are present, 
namely, where the applicable thresholds in either or both 
ears are all 55 or higher or where the discrepancy between 
the thresholds at 1000 hertz and 2000 hertz is of the 
specified degree.  In this case, the circumstances that would 
render applicable the regulatory changes are not present.  
Consequently, neither version is either more favorable or 
less favorable to the appeal than the other.  Since there is 
no possibility that consideration under the new provisions 
could change the outcome of the appeal, the veteran is not 
prejudiced by the Board's consideration of the appeal without 
further notice of the regulatory changes or an opportunity to 
present argument or evidence pertaining thereto.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

The assignment of the original noncompensable rating when 
service connection was granted in July 1996 was based on 
audiometric testing performed in November 1995.  At that 
time, the tests produced data that translated to Level I 
hearing in each ear consistent with a noncompensable rating.  
The veteran was retested in November 1998 in connection with 
a review of his hearing aids.  The pure tone thresholds were 
slightly higher at that time but were still within the range 
covered by Level I.  The subsequent audiology examinations 
performed in April 1999 and February 2002 showed a minimal 
amount of additional deterioration of hearing acuity as 
measured by the pure tone thresholds and speech 
discrimination scores, but on both occasions the veteran's 
hearing remained at Level I in each ear.  

Level I heaving in each ear does not represent a sufficient 
degree of hearing impairment to warrant a compensable rating 
under the applicable rating criteria.  The veteran complains 
of difficulty hearing conversations when not wearing his 
hearing aids but reports that he is able to hear when the 
hearing aids are in, though he must turn them up full power.  
As noted above, by regulation, the level of hearing loss is 
measured without the use of hearing aids.  Furthermore, the 
rating criteria make no provision for consideration of 
subjective complaints as a basis for evaluating hearing loss.  
To the contrary, the selection of a disability rating for 
hearing loss is derived from the mechanical application of 
the rating schedule to the numeric designation assigned on 
the basis of audiometric test results.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  As an alternative to 
the rating schedule the Board would have to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2001).  
The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board does not have jurisdiction to 
assign an extraschedular rating in the first instance and 
that such a rating may be granted only by certain officials 
at the VA Central Office listed in the regulation, 
specifically, the Undersecretary for Benefits (formerly the 
Chief Benefits Director) of the Director of the VA 
Compensation and Pension Service.  Floyd v. Brown, 
9 Vet. App. 88, 94-95 (1996).  In the present case, the 
record does not show unusual or unique forms of impairment 
that would set the veteran apart from other individuals who 
have a hearing deficit of similar nature and magnitude.  In 
the absence of exceptional circumstances that would justify 
disregard of the usual schedular criteria for evaluating 
hearing loss disability, the Board finds no justification for 
referral of the case to the VA Central Office for 
extraschedular consideration.  

Based on current findings and a review of the entire evidence 
of record, the Board concludes that a preponderance of the 
evidence is against the veteran's claim for an initial 
compensable rating for bilateral hearing loss.  Where a 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule does not apply and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 1991 & Supp. 2002).  



ORDER

The appeal for entitlement to service connection for 
bilateral ear pain is dismissed.  

The appeal for a compensable initial evaluation for bilateral 
hearing loss is denied.  



		
	STEVEN L. COHN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

